Sutton, J.
This was a suit on an instrument as a contract of fire-insurance, which was silent as to the duration of the risk. The plaintiff set up that it was the general custom that standard policies of fire insurance were for one year. To this suit the insurance company demurred on the ground that no cause of action was stated against it. The court overruled the demurrer, and to this judgment the insurance company excepted pendente lite. The case went to trial and the trial resulted in a verdict in favor of the plaintiff. The insurance company moved for a new trial, the motion was overruled, and to this judgment it excepted. Under the answers of the Supreme Court to questions certified to it by this court in this case, the trial court erred in overruling the demurrer to the petition. Newark Fire Insurance Co. v. Smith, 176 Ga. 91 (167 S. E. 79).

Judgment reversed,


Jenkins, F. J., and Stephens, J., concur.